DETAILED ACTION
1.	The following Office Action is based on the amendment filed on March 24, 2021. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, filed March 24, 2021, with respect to claims 1-24 have been fully considered and are persuasive. The rejection of claims 1-24 is withdrawn. 

Allowable Subject Matter
4.	Claims 1-24 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:
	For claims 1-18, the prior art fails to teach or render obvious a combination of:
	generating, at a communication device, a PHY preamble, wherein generating the PHY preamble comprises:
generating a first signal field in the PHY preamble, and in response to determining that the PHY data unit is to be transmitted according to the HARQ process:
including in the first signal field an indicator to indicate that the PHY preamble includes a second signal field with HARQ information regarding the PHY data unit wherein the indicator is also configurable to indicate that the PHY preamble does not include the second signal field, and
generating the second signal field to include one or more indications of one or more durations of the one or more respective PSDUs within the PHY data portion, wherein the second signal field is separate from the first signal field.
	For claims 19-24, the prior art fails to teach or render obvious a combination of:
analyzing, at the communication device, a first signal field in a PHY preamble of the PHY data unit to determine that the PHY preamble includes a second signal field with hybrid automatic repeat request (HARQ) information regarding the PHY data unit wherein an indicator in the first signal field indicates whether the PHY preamble includes the second signal field;
in response to determining that the PHY preamble includes the second signal field, analyzing, at the communication device, the second signal field to determine one or more durations of one or more respective PHY protocol service data units (PSDUs) within a PHY data portion of the PHY data unit; and
using, at the communication device, the one or more durations of the one or more respective PSDUs to decode information included in at least one of the one or more PSDUs according to a HARQ process
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471